UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-152539 METHA ENERGY SOLUTIONS INC. (Exact name of registrant as specified in its charter) Delaware 32-0251358 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Anslow & Jaclin, LLP 195 Route 9 South, Manalapan NJ (Address of principal executive offices) (Zip Code) (212) 231-8526 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesxNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of October 19, 2012: 22,620,030 shares of common stock. PART 1 - FINANCIAL INFORMATION Item1. Financial Statements. METHA ENERGY SOLUTIONS INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Current Assets: Cash $ $ Total Current Assets Property, Plant & Equipment: Website costs, net of accumulated amortization of $1,789 and $1,789, respectively - - Computer equipment, net of accumulated depreciation of $612 and $497, respectively Other Assets: Security deposit - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts payable and accrued expenses $ $ Accrued expenses - related party - Total Current Liabilities COMMITMENTS AND CONTINGENCIES (See Note 12) STOCKHOLDERS' EQUITY / (DEFICIT) Series A Convertible Preferred stock - $.001 par value; 100,000 shares authorized; 100,000 and 100,000 to be issued and outstanding Series B Convertible Preferred stock - $.001 par value; 100,000 shares authorized; none and 100,000 to be issued and outstanding - - Preferred stock - $.001 par value; 9,800,000 shares authorized; none and none issued and outstanding, respectively - - Common stock - $.001 par value; 100,000,000 shares authorized; 22,620,030 and 22,620,030 shares issued,and 22,271,346 and 22,271,436 outstanding. respectively Additional paid in capital Less Treasury stock; 100,000 and100,000 Series B Convertible Preferred stock (cost) ) ) Accumulated deficit during the development stage ) ) Accumulated other comprehensive income - TOTAL STOCKHOLDERS' EQUITY/ (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY /(DEFICIT) $ $ See accompanying notes to the unaudited condensed financial statements 3 METHA ENERGY SOLUTIONS INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) For the three months Ended September 30, 2012 For the three months Ended September 30, 2011 For the nine months Ended September 30, 2012 For the nine months Ended September 30, 2011 April 18, 2008 (Inception) - September30, 2012 Revenue $
